     Case: 3:19-cr-00068-RAM-RM Document #: 96 Filed: 01/21/21 Page 1 of 4




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:19-cr-0068
                                                )
LOUIE ISON MANGAMPAT,                           )
                                                )
                      Defendant.                )
                                                )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for January 25,
2021. For the reasons stated herein, the time to try this case is extended up to and including
May 10, 2021.
       On March 17, 2020, the Chief Judge of the District Court of the Virgin Islands entered
a general order responding to the COVID-19 pandemic. The Chief Judge noted that the
pandemic had been declared a national emergency and a public health emergency by the
President of the United States. The Chief Judge also noted that the Governor of the Virgin
Islands had declared a state of emergency. The Chief Judge found it necessary to “take
reasonable and prudent actions” “in order to further public health and safety, and the health
and safety of Court personnel, counsel, litigants, other case participants, jurors, persons with
other business at the courthouse, and the general public.” Mar. 17, 2020, Order Concerning
Operations of the District Court of the Virgin Islands During the COVID-19 Outbreak at 1-2
(Mar. 17, 2020), https://www.vid.uscourts.gov/sites/vid/files/general-ordes/CoronaVirus
OperationsOrder.pdf.
       Among other precautionary measures, the Chief Judge continued all criminal trials
scheduled from March 18, 2020, through April 16, 2020. The Chief Judge found that the ends
of justice required excluding March 18, 2020, through April 16, 2020, from the Speedy Trial
count in all criminal matters.
          Such exclusion is necessary as to any cases scheduled for trial during the
          March 18, 2020[,] through April 16, 2020[,] period in order to assure that
          there is a full, unhindered, continuously serving jury venire and seated
     Case: 3:19-cr-00068-RAM-RM Document #: 96 Filed: 01/21/21 Page 2 of 4
United States v. Mangampat
Case No. 3:19-cr-0068
Order
Page 2 of 4

           jury in every case, which is central to the sound administration of justice.
           Such exclusion of time is also necessary in cases that are set for trial
           outside of the March 18, 2020[,] through April 16, 2020[,] time period, as
           well as cases that are not yet set for trial, in order to address the
           reasonably anticipated difficulties in defense counsel communicating or
           visiting with clients; the difficulties that the parties are likely to face in
           undertaking all of the tasks necessary to fully prepare for trial; and the
           inherent delay in the scheduling of further trials as a consequence of the
           exclusion period herein.
Id. at 2-3. The Chief Judge has since extended the general order nine times, excluding March
18, 2020, through February 16, 2020, from the Speedy Trial count in all criminal matters.
       Since the Chief Judge entered the general order, the crisis in the U.S. Virgin Islands
and the United States in general has intensified. On March 17, 2020, there were
approximately 7,000 confirmed cases in the United States, two of which were in the U.S.
Virgin Islands. As of the date of this Order, there are over 24,500,000 confirmed cases in the
United States, 2305 of which are in the U.S. Virgin Islands. The virus has claimed over
406,000 lives in the United States and 24 in the U.S. Virgin Islands. The number of cases and
deaths continues to rise rapidly.
       Recognizing the gravity of the situation, Congress passed an unprecedented financial
assistance package, the CARES Act, on March 27, 2020. The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use teleconferencing to hold felony plea hearings and felony
sentencing hearings under appropriate circumstances. See CARES Act, Pub. L. No. 116-136,
§ 15002(b)(2) (2020).
       Moreover, recognizing the severity of the public health crisis presented by COVID-19,
Virgin Islands Governor Albert Bryan declared a state of emergency for the Virgin Islands in
March 2020. In a series of executive orders in March and April of 2020, Governor Bryan
instituted a number of precautionary and preventative measures that significantly curtailed
economic and local governmental operations. Over the next several months, the rate of new
positive COVID-19 cases in the Virgin Islands decreased significantly. As a result, Governor
Bryan loosened the previously ordered restrictions. However, beginning in July, the Virgin
Islands began to see a dramatic uptick in new positive COVID-19 cases. On August 13, 2020,
     Case: 3:19-cr-00068-RAM-RM Document #: 96 Filed: 01/21/21 Page 3 of 4
United States v. Mangampat
Case No. 3:19-cr-0068
Order
Page 3 of 4

Governor Bryan issued an executive order effecting a return to all the previously imposed
restrictions on economic and local governmental operations along with additional
restrictions (the “Stay-at-Home Phase”). Among other measures, Governor Bryan ordered all
nonessential businesses to close, all nonessential public workers to stay home, all
establishments—except for grocery and ‘big-box’ stores—to limit occupancy to no more
than ten people, and all schools and churches to close. In imposing such restrictions,
Governor Bryan emphasized that these measures are necessary to curtail the rapidly
increasing spread of COVID-19 in the Virgin Islands. Thereafter, on September 8, September
15, and September 30, 2020, Governor Bryan issued additional executive orders which
provided for certain new restrictions while relaxing other restrictions, moving the Territory
from the “Stay-at-Home Phase” to the Territory’s “Safer-at-Home Phase.”
       These restrictions saw some success in reducing the rate of new positive COVID-19
cases in the territory for some amount of time. Indeed, from September 30, 2020, to October
31, 2020, the total positive COVID-19 cases rose from 1323 to 1378—an average of 1.83 new
cases per day for the month—and from October 31, 2020 to November 30, 2020, the total
positive COVID-19 cases rose from 1378 to 1550—an average of 5.73 new cases per day for
the month. See Virgin Islands Department of Health COVID19 Report, https://www.covid19
usvi.com/covid19-report (last visited December 15, 2020). However, the rate of new
positive COVID-19 cases in the territory increased dramatically at the beginning of
December. Indeed, from November 30, 2020, to December 14, 2020, the total positive
COVID-19 cases rose from 1550 to 1828—an average of 19.9 new cases per day over that
two-week period. Id.
       From December 14, 2020, to January 20, 2021, the total positive COVID-19 cases in
the Territory have risen from 1828 to 2305—an average of 12.9 new cases per day. As a
result of this continuing surge in new cases, on January 15, 2021, the Chief Judge issued the
Seventeenth Order Concerning Operations of the District Court of the Virgin Islands during
the Covid-19 Outbreak. That order continued all trials from January 16, 2021, through
February 16, 2021 pending further order of the Court.
     Case: 3:19-cr-00068-RAM-RM Document #: 96 Filed: 01/21/21 Page 4 of 4
United States v. Mangampat
Case No. 3:19-cr-0068
Order
Page 4 of 4

       While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that further extending this period would be in the
best interest of justice. COVID-19 continues to present an unpredictable threat to public
health and safety. In light of these circumstances, the Court finds it necessary and
appropriate to proceed with caution. Social distancing—specifically avoiding gatherings of
more than 10 people and maintaining a distance of at least 6 feet from others—remains the
most effective check against the COVID-19’s transmission. Moreover, this case in particular
presents significant challenges surrounding COVID-19 transmission risk and travel
restrictions as the majority of the United States’ essential witnesses are foreign nationals.
Indeed, two witnesses are from the Philippines, one witness is from Colombia, and one
witness is from Israel. Given the continuing dire circumstances faced by the U.S. Virgin
Islands and the United States as a whole, the Court finds that a greater extension of time is
necessary for the protection and well-being of the defendant, the jury, the prosecutors, the
witnesses, the Court’s personnel, and the general public at large.
       The premises considered, it is hereby
       ORDERED that the time beginning from the date of this order granting an extension
through May 10, 2021, shall be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
       ORDERED that the trial in this matter previously scheduled for January 25, 2021, is
RESCHEDULED to commence promptly at 9:00 A.M. on May 10, 2021, in St. Thomas
Courtroom 1; and it is further
       ORDERED that the deadlines set by the Court’s January 4, 2021 Order are extended
as follows: (1) the deadline for the parties to file their pretrial brief is extended to May 3,
2021, and (2) the deadline for the parties to provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits is extended to May 5, 2021.


Dated: January 21, 2021                            /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
